Atkinson, J.
The evidence showing beyond doubt that the plaintiffs mule was killed by the defendant’s train and the presumption of negligence being against the company, a prima facie right to recover was shown. The evidence relied upon by the defendant to show due diligence was contradicted by other evidence; and therefore, on the whole, the verdict was sufficiently supported, and there was no abuse of discretion in denying a new trial. Judgment affirmed.
Appeal. Before Judge Harris. Campbell superior court. August term, 1895.
Dorsey, Brewster <$> Howell, L. 8. Rocm and C. 8. Reid, for plaintiff in error. Longino & Golightly, contra.